Title: To Thomas Jefferson from Steuben, 17 January 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
17 Jany. 81

This will be delivered your Excellency by an Officer of Colo. Armand’s Corps who will also present a List of some few articles necessary to render that Corps fit for Service.
The absolute necessity of employing this Corps induces me to request your Excellency’s assistance in procuring these Articles for the expence of which I will answer for the Continent.
The advantages of a Superiority in Cavalry are evident. The Enemy have now near 100 Mounted. This makes me urgent with your Excellency to afford me your Assistance in putting this Corps in a state to render service to the Country. I am &c.
